Counsel for appellant insists that there was error in permitting the assistant county attorney, Woods, to read to the jury the written statement taken down by the witness at the preliminary trial. On this subject the following quotation from the bill is taken: "The witness: Well, this is his testimony that I took down at the time. The court: Did you take it down correctly? The witness: Yes, sir. Mr. Taylor: We presume that is true. The witness: But I can give it better by reading this than I could by reciting it. The court: I think this is all right, if you answer it is correctly taken down and he delivered it. Any objection to that? Mr. Taylor: What is he trying to do? Introduce the statement? Mr. McNamara: No, sir; we are not introducing the statement. The court: He says that is an exact statement of what he made and he took it down at the time he delivered it and he will swear that it is correct."
Mr. Wharton, in his work on Criminal Evidence, section 231, uses the following language: "The evidence of the original witness may be proved by the notes of counsel, or of the judge, or of a shorthand *Page 263 
reporter sworn to by the producing witness; nor is it necessary that the notes should purport to give more than the substance of the language of the original witness. In such cases the notes are not evidence per se; their only value being as a means of refreshing the memory of the witness."
From Lake v. Commonwealth, 104 S.W. Rep., 1006, we take the following quotation: "Appellant also contends that the trial court erred in admitting the testimony of C.E. Rankin, official stenographer of the court, and permitting him to read from the transcript of evidence Mrs. Chambers' testimony in reference to appellant's guilt of the crime charged, given on the examining trial, which transcript was made by Rankin from his stenographic notes of her testimony taken while she was on the witness stand. As Mrs. Chambers' death occurred shortly after the examining trial, the question of whether her testimony given on that trial could be read from the transcript of the official stenographer of the trial in the circuit court was to be determined from the facts elicited by the questions asked the latter, and his answers thereto, before allowing him to read the transcript of her testimony to the jury. Therefore it was proper to prove by him that he had accurately taken her testimony in shorthand and correctly transcribed it, and that it was all contained in the transcript as read by him to the jury, and also proper to show by him that he was an experienced and skilled stenographer. It follows, therefore, that the lower court did not err in allowing the official stenographer to read to the jury the transcript of Mrs. Chambers' testimony."
Authorities supporting this conclusion are cited in the opinion, as well as under the text in Wharton's Criminal Evidence.
Constrained to think the conclusion originally reached was correct, the motion for rehearing is overruled.
Overruled.